United States Court of Appeals
                     For the First Circuit


No. 03-1913

       RHODE ISLAND BROTHERHOOD OF CORRECTIONAL OFFICERS,

                      Plaintiff, Appellant,

                                 v.

     STATE OF RHODE ISLAND; LINCOLN ALMOND, in his capacity
    as Chief Executive Officer of the State or Rhode Island;
    ROBERT L. CARL, JR., in his capacity as Director of the
   Department of Administration of the State of Rhode Island;
    PAUL J. TAVARES, in his capacity as General Treasurer of
    the State of Rhode Island; and Ashbel T. Wall II, in his
    capacity as the Director of the Department of Corrections
                  of the State of Rhode Island,

                     Defendants, Appellees.


                             ERRATA

     The opinion of this Court, issued on January 28, 2004, should

be amended as follows:

     On page 6, lines 4 and 5 of footnote 3, "R.I. Laborers' Dist.

Council" should be underlined.